Beck, J.
(After stating the foregoing facts.) We are of the opinion that the court did not err in refusing the injunction prayed. The plaintiffs are not entitled to the relief sought. They *604allege in their petition that the lands in question are in Twiggs County, and not in Wilkinson County. Clearly, then, they are not entitled to injunctive relief against Twiggs County. TJnder the allegations of the petition the authorities of that county have a right to enforce their claims to taxes upon the lands by the issuance of tax executions, the levy thereof and the sale of the property, unless the owners come forward and pay the taxes. The petition showing on its face that the plaintiffs had no right to any substantial relief against Twiggs County, the superior court of that county was without jurisdiction of Wilkinson County and its sheriff. All this is clearly true independently of the act of 1903 (Acts 1903, p. 16), embodied in the Civil Code, §§ 1079-1081. But it is insisted by the plaintiffs that the dispute between the two counties comes within the provisions of the sections just referred to, providing for cases in which “a county claims to be entitled to the return and taxation of any property returned or about to be returned in another county.” In section 1079 it is provided: “If a county claims to be entitled to the return and taxation of any property returned of about to he returned in another county, such county may apply to the superior court of such latter county, in a petition to which the taxpayer and all the counties claiming such taxes shall be made parties, for direction. and judgment as to which county is under the law entitled to such return and taxes, the proceedings being in all respects the same as in other suits in equity, except that such petition shall be for final trial at the first term of the court, and shall, as in cases of injunction, be reviewed by a fast bill of exceptions to the Supreme Court.” It is urged by counsel for the plaintiffs that the provision just quoted, that in the case stated a “county may apply to the superior court,” should be so construed as to make the word “may” read “shall,” thereby making the provision mandatory upon a county, in the situation contemplated by the law, and not merely permissive,, to bring a suit against the county to which returns of property for taxation are about to be made. We can not agree with this contention. We do not think the word “may” should be construed as having the force of “shall” in the provision of law quoted above. That provision confers the right -upon a county, where it is about to be deprived of taxes rightfully payable to it, to have that question settled as between itself and another county; but it should *605not be so construed as to pnt it in the power of a landowner and taxpayer to force a county into litigation for the purpose of determining whether it is entitled to such taxes. To give the act the construction contended for might in some cases force a county into burdensome and vexatious litigation. We think, therefore, that the court properly refused the injunction.

Judgment affirmed.

All the Justices concur, except Fish, G. J., absent.